Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed August 12th, 2022 has been entered. Claims 14, 16 and 20-27 are pending. Claim 14 has been amended and claims 15 and 17-19 have been canceled by the Applicant. 
Claim Objections
Claim 14 is objected to because:
Claim 14, line 24, “said thickened portion” lacks antecedent basis.
Claim 14, line 27, “ a thicken portion” should be -the thickened portion-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al, JP 2011054504 [Masahiro] in view of Crouch et al, US 4492837 [Crouch].
Regarding claim 14, Masahiro discloses (figs. 1-4 and 9) a vacuum interrupter (2), comprising:
at least one insulating body (11);
a fixed-contact flange (12a);
a fixed contact (15a) disposed in a stationary manner in said fixed-contact flange (12a);
a moving-contact bearing (9);
a moving contact (15b) having a moving-contact contact disk (15b), a moving-contact rod (16b) and a longitudinal axis, said moving contact (15b) being movably guided in said moving-contact bearing (9);
a moving-contact flange (12b);
a bellows (17) having a first bellows end (labeled in fig.2, below) and a second bellows end (labeled in fig.2, below), said bellows (17) movably fastening said moving contact (15b) to said moving-contact flange (12b) by fastening said first bellows end (labeled in fig.2, below) to said moving-contact flange (12b) and fastening said second bellows end (labeled in fig.2, below) to said moving contact (15b);
said moving-contact bearing (9) disposed outside (labeled in fig.2, below) of said bellows (17);
a sleeve (7) providing an increased pressure resistance of the vacuum interrupter (2) against ambient pressures over 1 bar (0.2Mpa) said sleeve (7) being fixed on said moving contact (15b) against movements between said sleeve (7) and said moving contact (15b) along said longitudinal axis of said moving contact (15b) and said sleeve (7) passing through said moving-contact bearing (9), said sleeve (7) extending out from said first bellows end (labeled in fig.2, below) through said moving-contact bearing (9);
said sleeve (7) being fixed in a position on said moving contact (15b) in at least one of a region of said second bellows end (labeled in fig.2, below);
a fastening device (8) fixes said sleeve (7) on said moving contact (15b) and prevents relative movement along said longitudinal axis of said moving contact (15b) between said moving contact (15b) and said sleeve (7) during movement of said moving contact (15b).
Masahiro fails to explicitly disclose a press fit, latching, interlocking, soldering or welding of a thickened portion, and said press fit of said sleeve being provided between said second bellows end and said moving contact; said moving contact having a thickened portion not present at said sleeve.
Crouch discloses a vacuum interrupter (10) where a sleeve (40) by a press fit [col.2, lines 46-48], of a thickened portion (at, 26), and said press fit of said sleeve (40) being provided between a second bellows end (at, 50) and a moving contact (24); said moving contact (24) having a thickened portion (at, 26) not present at said sleeve (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving contact assembly of Masahiro with the moving contact assembly of Crouch, thereby providing a guide complementary shape to the moving contact rod, requiring no special mounting member, thus reducing the number of parts and saving on cost.
	
    PNG
    media_image1.png
    276
    427
    media_image1.png
    Greyscale

Regarding claim 16, Masahiro further discloses where said moving-contact rod (16b) is at least one moving-contact rod (16b) said moving contact (15b) has at least one moving-contact contact disk (15b), and said second bellows end is directly connected to said at least one moving-contact rod (16b).

Regarding claim 25, Crouch further discloses where at least one of said second bellows end has a bellows shield (44).
Regarding claim 26, Crouch further discloses where said bellows shield (44) extends from said second bellows end toward a moving-contact flange (15).
Regarding claim 27, Masahiro discloses where said sleeve (7) is disposed directly on said moving contact (15b) over an entire surface of sleeve (7).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro and Crouch and further in view of Takayuki, JP 2004-241373.
Regarding claim 20, Masahiro and Crouch fail to explicitly disclose wherein said moving- contact bearing has at least one first guide element, said sleeve has at least one second guide element, and said first guide element and said second guide element engage in each other to prevent said sleeve from rotating in said moving-contact bearing.
Takayuki discloses (figs. 1-10) a vacuum interrupter where a moving-contact bearing (6) has at least one first guide element (6e), a sleeve (6a) has at least one second guide element (6c), and said first guide element (6e) and said second guide element (6c) engage in each other to prevent said sleeve (6a) from rotating in said moving-contact bearing (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the guide assembly of Masahiro with teaching of the guide assembly of Takayuki, thereby providing a guide assembly easily fitted and fixed to the end plate by fitting and turning, thus easily replacement of parts of the guide assembly as needed.
Regarding claim 21, Takayuki further discloses where said first guide element (6e) and said second guide element (6c) engaging in each other mutually limit their movement to prevent said sleeve (6a) from sliding out of said moving-contact bearing (6).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro, Crouch and Takayuki and further in view of Katsumi,  JPS5828119.
Regarding claim 22, Masahiro, Crouch and Takayuki fail to disclose wherein said moving-contact rod has at least one-third guide element, and said sleeve has at least one-fourth guide element acting in combination to prevent rotation of said sleeve on said moving-contact rod.
Katsumi discloses (figs. 1-4) a vacuum interrupter (2) where a moving-contact rod (6b) has at least one-third guide element (6c), and a sleeve (8) has at least one-fourth guide element (8d) acting in combination to prevent rotation of said sleeve (8) on said moving- contact rod (6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the guide assembly of Masahiro with teaching of the guide assembly of Kataumi, thereby further providing no twisting force to the bellows, preventing deformation or damage to the bellows, thus ensuring highly reliable performance and long service life of the vacuum interrupter.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro and Crouch and further in view of Duffour et al, US 5543598 [Duffour].
Regarding claims 23 and 24, Masahiro and Crouch fail to explicitly disclose wherein said sleeve is composed of a material having a coefficient of friction being low enough to enable smooth sliding and stopping, claim 23; and said sleeve is composed of polytetrafluoroethylene or of a modification of polytetrafluoroethylene, claim 24.
Duffour discloses (figs.1-6) a vacuum interrupter (1) where a sleeve (12/24) is composed of a material having a coefficient of friction being low enough to enable smooth sliding and stopping, and said sleeve (12/24) is composed of polytetrafluoroethylene or of a modification of polytetrafluoroethylene [col. 4, lines 46-50].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sleeve of Masahiro with the teaching of the sleeve material of Duffour, thereby providing abrasion-resistant, high temperature resistance and high strength material, thus ensuring prolong operation life of the vacuum device.
Response to Arguments
Applicant's amendments and arguments filed August 12th, 2022 have been fully considered. All relevant argument are fully addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833